Title: To James Madison from William Bradford, 1 August 1774
From: Bradford, William
To: Madison, James



Dear Sir,
August. 1st. 1774

I am sorry to find your letter confirms the accounts we have received of the depredations of the Indians; which I hope was a slight & private quarrell with Cressop & others; for such accounts as these generally increase in horror as the distance increases. I am apprehensive the death of Sir William Johnston (of which you must undoubtedly have heard[) will] be attended with disagreeable consequences, & serve to encourage the enemy even more than the timidity you condemn in the white-people. ’Tis said he concluded a treaty with them a few hours before he died; but that will not prevent them joining with those in Virginia if they think it their interest to do so; they [are] a people who pay but little regard to the Faith of Treaties, & whose general character is well drawn by our friend Breckenridge when he calls them

“Wild as the winds, unstable as the sea,
Cruel as death & Treacherous as Hell”


I have hopes that the congress which it is expected will meet at this City next month will do something towards effectually warding of[f] the attacks of Slavery and fixing the boundaries of our Liberties. Till that is done I am apprehensive all our endeavours will [be] of but little use, as they will not reach the root of the disorder: they may procure a repeal of the present acts, but that like the repeal of the stampt-act will be but a temporary relief & leave us exposed to the attacks of some future ministerial scoundrel who like North may be ambitious of “laying us at his feet.” It is recommended to our delegates to insist on the repeal of certain acts we deem oppressive & the confirmation (or if they please the grant) of certain rights, that are necessary to our Liberty. If this measure should be adopted by the Congress & this “bill of rights” be confirmed by his majesty, or the parliament, the Liberties of America will be as firmly fixed, & defined as those of England were at the revolution. We expect much from the delegates of Virginia & Boston; for several of those appointed for this province are known to be inimical to the Liberties of America. I mean Galloway the author of the detestable peice signed Americanus in the time of the Stampt Act; & one Humphries an obscure assemblyman who but the moment before he was appointed voted against the having a congress at all. I am informed the State of affairs is still worse in New York where nothing but Dissention prevails. I hope they will not communicate any of that spirit to the Congress.
Indeed my friend the world wears a strange aspect at the present day; to use Shakespear’s expression “the times seem to be out of joint.” Our being attacked on the one hand by the Indians, & on the others, our Liberties invaded by a corrupt, ambitious & determined ministry is bring[ing] things to a crisis in America & seems to fortell some great event. In Europe the states entertain a general suspicion of each other; they seem to be looking forward to some great revolution & stand, as it were with their hands on their swords ready to unsheath them at the earliest warning. The obstinate & bloody contention of the Turk & Russian, the overthrow of Liberty in Sweden & Corsica, the Death of Lewis and the Accession of a young ambitious monarch to the throne of France lead us to imagine there is something at hand that shall greatly augment the history of the world: Many of our good people & among the rest Mr Halsey have calculated the commencement of the Millenium in the present Century, & others with equal probability, the consumation of all things: and indeed when the plot thickens we are to expect the conclusion of the drama.
I thankfully accept your indulgence in not expecting punctuality in my answering your Letters. The hurry of Business and the bustle of the town renders it impossible to write in haste & not forget much of what I intended to tell you; & I seldom send away a letter without recollecting that I have done so. If you hear of Mr Wallace you will not forget to inform me. I have his interest too much at heart to be indifferent about his Wellfare.
I am yours &c
WB.
